Citation Nr: 9918640	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
rheumatic fever to include rheumatic heart disease and aortic 
valve replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
July 1943.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.


REMAND

The veteran has come before the VA claiming that his service-
connected rheumatic heart condition is underrated.  He asks 
that the evaluation be raised to 60 percent disabling.  
During the course of the veteran's appeal to the Board, the 
disability criteria under which the veteran's heart 
disability was rated was changed.  Per Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the veteran is entitled to have his 
claim considered under these new criteria, and have the 
rating criteria most favorable to his claim applied.  In 
reviewing the claim, the RO has attempted to do this.

However, under the new diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 7016 and 7000 (1998), a veteran's 
disability will be measured and rated in relation to METs.  A 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, as it is in 
this situation, and a laboratory determination of METs by 
exercise testing cannot be accomplished for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  

In reviewing the various cardiology examination reports that 
appear in the veteran's claim file, a measurement of METs 
does not appear to have been accomplished.  The Board must 
have these measurements before it can issue a decision on the 
merits of the claim.  Thus, the claim is remanded to the RO 
for the purpose of obtaining a new examination and the MET 
scores calculated.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a special 
VA cardiology examination by a board of 
two cardiologists to determine the 
current extent of the veteran's service-
connected heart disability.  The veteran 
should be accorded a comprehensive VA 
cardiovascular examination to determine 
the current severity of his service-
connected rheumatic heart disease with 
valve replacement, and to obtain 
information which will provide for its 
evaluation under the new rating criteria 
for cardiovascular disorders.  All 
indicated testing in this regard should 
be accomplished and all findings should 
be type-written and reported in detail.  

The examining physicians should be 
provided with a copy of the new rating 
criteria for rheumatic heart disease and 
heart valve replacement, effective on 
January 12, 1998.  

The complete claims folder, including a 
copy of this remand order, should be 
reviewed by the examiners. Following 
examination of the veteran and review of 
the claims folder, the physicians should 
comment as to the following: 

(a)  Whether it is at least as likely as 
not that the veteran's fatigue, weakness 
and shortness of breath are a result of 
his service-connected heart disease; 

(b)  Whether there is evidence of a 
definitely enlarged heart, diastolic 
murmur and arrhythmias; 

(c)  Whether the veteran is currently 
having angina, and, if so, the severity 
thereof; 

(d)  Whether his heart disease is such 
that more than light manual labor is 
precluded; and 

(e)  Whether his heart disease is such 
that more than sedentary employment is 
precluded. 

The examiners also must indicate the 
level of metabolic equivalent (MET) that 
the veteran is capable of, and comment on 
whether there is associated dyspnea, 
fatigue, angina, dizziness or syncope.  A 
complete rationale for any opinion 
expressed must be provided.  

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated, to include 
consideration of both old and new rating criteria for 
cardiovascular disorders.  If the decision remains 
unfavorable, the veteran and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


